DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  The phrase "characterized in that" is generally not used in customary U.S. patent practice. Please consider revising this phrase from claim 1 and any other claims.

Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 1-7.  See MPEP § 608.01(n).

Claim 8 is objected to because of the following informalities:  They appear to be a literal translation into English from a foreign document and are replete with grammatical .  Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over by OKUBO (20180156408 A1 having published date for PCT is Nov. 30, 2017 which is prior to applicant’s priority date of Aug. 17, 2018) in view of Parkyn (20120268949 A1).

Regarding claim 1, Okubo discloses (see Fig. 2) an optical lens (40) for a photodiode-equipped device (a light unit 10), 
which is arrangeable at and/or in the photodiode-equipped device (10) in such a way that light beams  emitted by at least two photodiodes(32) of the photodiode-equipped device (see paragraph [0043] discloses: the light source unit 30 is such that a plurality of (10) light emitting chips 32 are arranged in the X axis direction.)  transmit into the optical lens (40) through a light entrance side of the optical lens (42) and emerge from the optical lens at a light exit side of the optical lens (43, see paragraph [0062]); and 
for which a central longitudinal axis (line Z-Y) extending centrally through the light entrance side (42) and centrally through the light exit side (43) is defined;
 characterized in that the light entrance side of the optical lens (42) and the light exit side of the optical lens (43) are embodied in each case as a freeform surface (see paragraph [0062] discloses both surface of lens are freeform curve).
Okubo does not teach the optical lens  for off-axis projection in such a way that the light beams emitted by the photodiodes arranged on a circular path around the central longitudinal axis are focused off-axis by means of the optical lens. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use lens with free form surface with projection system as disclosed by Parkyn with the System of Okubo for the purpose of providing proper illumination diagonally.

Regarding claim 2, Okubo discloses (see Fig. 2) the central longitudinal axis defines an axis of symmetry of the optical lens (see paragraph [0080] discloses the lens having surface symmetrical with reference to the lateral center of the lens), with respect to which the optical lens has an n-fold rotationally symmetrical shape with respect to a rotation by an angle 360.degree./n, wherein n is a natural number greater than or equal to 2 (well known in the art). 

Regarding claim 3, Okubo discloses (see Fig. 2) the optical lens, with respect to its axis of symmetry (see paragraph [0080] discloses the lens having surface symmetrical with reference to the lateral center of the lens), has a three-fold rotationally symmetrical shape with respect to a rotation by an angle of 120.degree. and has a triangular edge in a cross-sectional plane oriented perpendicular to its axis of symmetry.

Regarding claim 4, Okubo discloses (see Fig. 2)  the light entrance side (42) of the optical lens and/or the light exit side (43) of the optical lens are/is embodied in accordance with an n-fold rotationally symmetrical polynomial term (since the lens is symmetrical to optical axis, see paragraph [0080] discloses the lens having surface symmetrical with reference to the lateral center of the lens having at least 2 rotationally symmetrical polynomial term ). 

Regarding claim 7 , Okubo discloses (see Fig. 2) a photodiode equipped device (10) comprising: 
an optical lens (40 as described in claim 1-4 above); and 
the at least two photodiodes (element 32 as shown are 10 photodiodes, see paragraph [0043]); 
wherein the optical lens (40) is arranged at and/or in the photodiode-equipped device (see paragraph [0038], discloses car light assembly) in such a way that the light beams emitted by the at least two photodiodes transmit into the optical lens through the light entrance side of the optical lens and emerge from the optical lens at the light exit side of the optical lens (as shown in Fig. 2 and paragraph [0062]). 

Regarding claim 8 , Okubo discloses (see Fig. 2) the photodiode-equipped device comprises a total number n of photodiodes as its at least two photodiodes, wherein n is a natural number greater than or equal to 3 (as in Fig. 2 there are 10 photodiode), and wherein the optical lens, with respect to its axis of symmetry, has a 

Regarding claim 9-10 , Okubo discloses (see Fig. 2)/ the optical lens is arranged with respect to a light-transmissive cover glass of a housing of the photodiode-equipped device  (see paragraph [0038]) in such a way that the light beams emerging from the optical lens at the light exit side transmit through the light-transmissive cover glass into external surroundings of the photodiode-equipped device (see paragraph [0062] for light transmitting toward cover), and wherein the light entrance side of the optical lens (42) and the light exit side of the optical lens (43) are embodied in each case as a freeform surface for off-axis projection in such a way that the light beams emitted by the at least two photodiodes ( inherent to light emerging from photo diode and exiting through the lens)  and deflected by means of the optical lens (inherent to light passing through lens) intersect at a beam intersection point lying between the light exit side of the optical lens and the light-transmissive cover glass (see paragraph [0014]). 
It would have been obvious before the effective filing date  of the claimed invention to one having ordinary skill in the art to arrange light source as in claim 1 within the housing as described in paragraph [0062] to brighten surrounding, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

Regarding claim 13, Okubo discloses (see Fig. 2) the light entrance side of the optical lens and/or the light exit side of the optical lens (see paragraph [0080] discloses the lens having surface symmetrical with reference to the lateral center of the lens)are/is embodied in accordance with an n-fold rotationally symmetrical polynomial term (well known in the art). 

Regarding claim 16-17 , Okubo discloses (see Fig. 2)/ the optical lens is arranged with respect to a light-transmissive cover glass of a housing of the photodiode-equipped device  (see paragraph [0038]) in such a way that the light beams emerging from the optical lens at the light exit side transmit through the light-transmissive cover glass into external surroundings of the photodiode-equipped device (see paragraph [0062] for light transmitting toward cover), and wherein the light entrance side of the optical lens (42) and the light exit side of the optical lens (43) are embodied in each case as a freeform surface for off-axis projection in such a way that the light beams emitted by the at least two photodiodes ( inherent to light emerging from photo diode and exiting through the lens)  and deflected by means of the optical lens (inherent to light passing through lens) intersect at a beam intersection point lying between the light exit side of the optical lens and the light-transmissive cover glass (see paragraph [0014]). 
It would have been obvious before the effective filing date  of the claimed invention to one having ordinary skill in the art to arrange light source as in claim 1 within the housing as described in paragraph [0062] to brighten surrounding, since it 

Regarding claim 11-12, the structural limitations therein are the same as those recited in claims 1-4 and 7-9, as rejected by Okubo in view of Parkyn above.
Okubo in view of Parkyn is silent to a method of an optical lens for a photodiode –equipped device.
However, one skilled in the art will recognize that manufacturing an optical lens for a photodiode –equipped device of Okubo in view of Parkyn will comprise Applicant’s recited steps of forming and providing.  Since only generic method steps and no specific method steps are claimed, the structure taught by Okubo in view of Parkyn meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the optical lens for a photodiode –equipped device of Okubo in view of Parkyn with the method of claims 11-12, since the method steps are obvious in light of the resultant structure.

Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 5-6 and 14-15, although the prior art teaches examples of photo diode equipped device, the prior art taken either singularly or in combination fails to 
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 28, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872